       Case 1:15-cv-02079-KBJ-RMM Document 53 Filed 01/09/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                                   )
CAPITALKEYS, LLC,                                  )
                                                   )
                              Plaintiff,           ) No. 1:15-cv-02079-KBJ
                                                   )
                      v.                           ) JOINT PROPOSED BRIEFING
                                                   ) SCHEDULE
DEMOCRATIC REPUBLIC OF CONGO,                      )
et al.,                                            )
                                                   )
                              Defendant.           )
                                                   )

       Pursuant to the Court’s December 29, 2018, Order, the parties have conferred and agreed

upon the following proposed briefing schedule for responses and replies to the Plaintiff’s Motion

to Modify Default Judgment (Dkt. 50) and the Central Bank’s forthcoming motion to modify or

set aside the default judgment:

   •   The Central Bank will file its motion to modify or set aside the default judgment on

       January 15, 2019, in accordance with the Court’s December 14, 2018 Order.

   •   The Plaintiff will file its brief in opposition to the Central Bank’s motion to modify or set

       aside the default judgment, and the Central Bank will file its response to Plaintiff’s

       Motion to Modify Default Judgment, by February 14, 2019.

   •   The Central Bank will file its reply brief in support of its motion to modify or set aside

       the default judgment, and Plaintiff will file its reply brief in support of its Motion of

       Modify Default Judgment, by March 1, 2019.

A proposed order adopting this schedule is attached for the Court’s consideration.




                                                 -1-
      Case 1:15-cv-02079-KBJ-RMM Document 53 Filed 01/09/19 Page 2 of 3



Dated: January 9, 2019

                            By:   /s/ Paul Werner

                                  Paul Werner (D.C. Bar No. 482637)
                                  Hannah Wigger (D.C. Bar No. 208851)
                                  Sheppard, Mullin, Richter & Hampton LLP
                                  2099 Pennsylvania Avenue NW
                                  Washington, D.C. 20006
                                  Telephone: 202-747-1931
                                  Facsimile: 202-747-3817
                                  pwerner@sheppardmullin.com
                                  hwigger@sheppardmullin.com

                                  Attorneys for Defendant Central Bank of the
                                  Democratic Republic of Congo




                                      -2-
      Case 1:15-cv-02079-KBJ-RMM Document 53 Filed 01/09/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       On January 9, 2019, I electronically filed the foregoing document through the CM/ECF

system, which will send a notice of electronic filing to the attorneys of record.




                                                  /s/ Paul A. Werner
                                                  Paul A. Werner




                                                 -3-
